Citation Nr: 0915822	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type 
II, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  The Veteran attended 
a hearing before the undersigned in February 2009.

At the February 2009 hearing, the Veteran mentioned that he 
had hypertension and that his doctor said it may be related 
to diabetes mellitus.  This matter is REFERRED to the RO for 
the appropriate action.


FINDING OF FACT

Diabetes mellitus, type II, does not require regulation of 
the Veteran's activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.119, Diagnostic Code 7913 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

The Veteran was provided with sufficient Vazquez-Flores 
notice in May 2008.  He was sent a letter which explained the 
type of evidence which would substantiate his claim and 
provided the specific requirements for a claim for an 
increase for service-connected diabetes mellitus.

For this reason, no further development is required regarding 
the duty to notify.



2.  Duty to Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records from as recent 
as November 2008, as well as Social Security Administration 
Records.  The Veteran was afforded his most recent VA medical 
examination in December 2008.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Increased Rating

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Initially, by a July 2002 rating action, the RO 
granted service connection for diabetes mellitus type II and 
assigned a 20 percent evaluation.  The 20 percent evaluation 
is still in effect.  The Veteran's current claim for an 
increase was received in June 2003. 
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the Veteran is 
entitled to staged ratings at any time during the appeal 
period.
 
According to the applicable rating criteria, evidence that 
diabetes mellitus requires insulin and a restricted diet or 
an oral hypoglycemic agent and restricted diet warrants the 
grant of a 20 percent rating.  The next higher evaluation of 
40 percent necessitates evidence of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating 
requires evidence of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would be not compensable if 
separately evaluated.  The highest evaluation allowable, 100 
percent, necessitates evidence of the need for more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008). 
 
In the present case, the Veteran contends that the 
symptomatology associated with his service-connected diabetes 
mellitus is more severe than that which is reflected by the 
currently assigned 20 percent rating for this disorder.  The 
Veteran's assertions regarding his service-connected diabetic 
pathology involve matters capable of lay observation, and are 
deemed to be competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Such descriptions must, however, be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria. 
 
Throughout the current appeal, the Veteran has received 
periodic outpatient treatment for his diabetes.  He testified 
at his February 2009 hearing that he takes insulin and has 
not been recently hospitalized for his diabetes.  While his 
representative contended that the medical record of evidence 
showed that the Veteran was admitted to the hospital for his 
diabetes two or three years ago, the medical records only 
show regular outpatient treatment.  For example, in October 
2005, the Veteran was advised to follow a restricted diet.  
In May 2006, he was advised to change the time at which he 
administers his insulin, to exercise, and to watch his diet.

During the appeals period, the Veteran has attended multiple 
VA examinations.  At an August 2004 VA examination, no 
history of ketoacidosis was noted, though the Veteran had a 
history of hypoglycemic reactions to insulin.  The Veteran 
was on a restricted diet and took insulin and metformin for 
his diabetes.  At an October 2006 VA examination, the Veteran 
reported that he had not been hospitalized since his initial 
diagnosis of diabetes eight years prior.  He reported being 
completely independent, denied a history of ketoacidosis, and 
reported hypoglycemic reactions.  He closely followed a 
restricted diet but activities were not restricted by the 
diabetes itself.  At a December 2008 VA examination, the 
Veteran continued to report insulin and metformin use, a 
restricted diet, no restriction of activities, and no 
additional hospitalizations.

According to the relevant medical reports, although the 
Veteran is taking medication for, and has a restricted diet 
as a result of, his service-connected diabetes, at no time 
has he been instructed to limit his activities due to his 
service-connected diabetes mellitus.  In fact, he has been 
counseled on numerous occasions on the benefits of, and 
necessity for, exercising.  Clearly, therefore, the next 
higher rating of 40 percent for the Veteran's service-
connected diabetes mellitus is not warranted.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2008) (which requires, in 
addition to the need for insulin and a restricted diet, 
evidence of the regulation of activities). 
 
Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, at no time during the current appeal has the 
objective evidence of record demonstrated that diabetes 
mellitus required frequent hospitalization or resulted in 
marked interference with employment.  
 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the Veteran has not shown in this case is that 
his service-connected diabetes mellitus has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected diabetes 
mellitus for any time during the current appeal.

The preponderance of the evidence is against the Veteran's 
claim a rating in excess of 10 percent.  Because the evidence 
is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim cannot be 
granted.


ORDER

A rating in excess of 20 percent for diabetes mellitus type 
II is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


